Order entered October 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00853-CV

               BARBARA SOULES YOUNG AND AMY GANCI, Appellants

                                               V.

                       ROBERT AND HOLLIE KRANTZ, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-04768

                                           ORDER
       The Court has before it appellants’ September 25, 2013 motion to extend time to file their

brief. The Court GRANTS the motion and ORDERS that the brief tendered by appellants on

September 17, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE